DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 6-8, 13, 19, and 48-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   
Claim 1 recites “…the width transverse to a longitudinal axis…” in line 21 in reference to the first member and subsequently recites “…a width defined transverse to a longitudinal axis…” in lines 25-26 in reference to the second member.    It is unclear whether the longitudinal axis of the second member is the same longitudinal axis of the first member, or whether Applicant intended to define a first longitudinal axis for the first member and a second longitudinal axis for the second member.   For the sake of expediting prosecution, each member is treated as having a separate longitudinal axis in a lengthwise direction of the member itself.  
Claim 50 also recites “the longitudinal axis” and “its longitudinal axis.” It is unclear to what structure in claim 1 that these phrases refer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 13 and 48-52 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Patent No. 8,920,463 (McGuckin, Jr. et al.).
McGuckin discloses a prosthesis in Figure 6 that comprises a first member (240) and a second member (220) that are separate from one another and have central portions (225) moveable relative to one another.  Each of the central portions define a slot (wherein the term “slot” is given its broadest reasonable interpretation to encompass the passages for the sutures 230 and 232; see slot 44a in Figure 2 for passage of the suture in the first member).  The first and second members having peripheral portions capable of being placed into direct contact with heart valve leaflets.  Sutures (230 and 232) are directly attached to the first member (240) (see Figure 2 for direct attachment of the suture 30 to the first member 40; column 5, lines 42-52) and manually tensioned to engage the first member with tissue (column 6, lines 28-54).   Each of the first and second members define an elongate shape having a length in the direction of a longitudinal axis and a width measured transverse to the longitudinal axis that is less than the length (column 4, lines 53-64).  The prosthesis covers only a portion of the area defined by the periphery of the first and second members (see especially Figure 1b).    
The language “configured to be advanced into a first heart chamber”, “configured to be advanced into a second heart chamber”, “…to be disposed adjacent to the line of coaptation of two adjacent heart leaflets…”, etc. are functional recitations directed towards the intended use of the device and are not given full patentable weight.  The prior art is not required to disclose the device is implanted within a heart valve, but merely have the capability of being inserted in the recited manner.  McGuckin discloses the device is configured for implantation in vasculature so as to close openings in vessel walls (column 1, lines 16-18; column 3, line 56 – column 4, line 42), so it is capable of being placed within some existing heart valve such that the leaflets are located between the first and second members.  Due to the width of the members being less than the length of the members, the prosthesis would be capable of only covering a portion of a line of coaptation of heart valve leaflets. 

    PNG
    media_image1.png
    486
    792
    media_image1.png
    Greyscale

In regards to claims 48 and 49: a connector (suture 230/232) is disposed across a gap between the first and second members, and comprises a portion (230a/ 232a) that is positioned externally of the body.
Regarding claim 6, the slots (suture receiving apertures) of the first and second central portions are capable of being brought into alignment to form a passageway.  Note that this claim merely recites functional language that is not given full patentable weight, and the prior art is not required to explicitly disclose this function.  
In regards to claim 7: The second member (220) comprises a channel (223) (column 7, lines 50-55) that is capable of receiving a guidewire.   Note that a guidewire is not positively recited and not required to be shown.  Further, the specific arrangement of parts in “a low profile configuration” has not been defined.  The first and second members are moveable relative to one another due to the flexibility of the sutures, so the device is considered to be capable of being manipulated into some type of a low profile configuration.   
In regards to claim 13: The second member (220) comprises a channel (223) (column 7, lines 50-55) that is capable of being manipulated to allow passage of the sutures during deployment.  The language “…configured to be advanced over the wire or the suture…” is treated as functional language that is not given full patentable weight, and the prior art is not required to disclose this particular arrangement or function.  The mere capability of the prior art to perform the recited function meets the claim requirement.   
In regards to claim 50, the suture passageways in the first member (240) are not exactly centered along the longitudinal axis of the first member itself. Since it is not clear to which “longitudinal axis” the claim is referring, the language is given its broadest reasonable interpretation to encompass any longitudinal axis or any component.  Since the sutures (230 and 232) are flexible, they provide the first member with the capability of being rotated such that its longitudinal axis is parallel to the suture (230/232).  
Regarding claim 51: the second member defines a hole (232).  McGuckin explains the hole (232) allows tissue to pass there through (column 7, lines 53-56).  Although not illustrated, the hole (232) is considered to have the capability of allowing the sutures to pass from the first member (240) through the second member (220).  
Regarding claim 52: the suture (232/ 230) secures the first and second members (220 and 240) to one another.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McGuckin in view of US Patent No. 8,932,325 (Stanley et al.).
McGuckin fails to disclose a pledget on the first or second member.  Stanley discloses another vessel occluding/sealing device (abstract) and teaches a member (26/126) brought into apposition with tissue surrounding an opening should include features for assisting in anchoring the device at a desired treatment location, such as barbs (199) in Figure 19 (column 18, line 55 to column 19).  The barbs (199) meet the broadest reasonable interpretation of the term “pledget.”  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify McGuckin to include at least one pledget on a surface of the first and/or second members, as taught by Stanley et al., in order to enhance the ability of the device to anchor to surrounding tissue.

Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
USPAP 2006/0089671 (Goldfarb) discloses the concept of a heart valve prosthesis that comprises first and second members (18 and 16, respectively) that define an elongate shape with a width less than a length of the members (see especially Figures 3, 12A).  The members (16 and 18) are attached to one another and biased towards one another in a deployed configuration to grasp heart valve leaflets, and do not comprise a wire that tensions a first member towards a second member that is separate from and slidable relative to the first member.	
Prior art fails to disclose or suggest a heart valve prosthesis having two separate elongate members that are brought into apposition on opposite sides of heart valve leaflets by tension of a wire or suture, in combination with a clip that locks the members together.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749.  The examiner can normally be reached on M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771